Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 November 15, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Hawaiian Tax-Free Trust (File Nos. 2-92583 and 811-4084) Ladies and Gentlemen: On behalf of Hawaiian Tax-Free Trust, a Massachusetts business trust (the “Trust”), and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing in interactive data format the risk/return summary information that appears in a supplement dated November 1, 2012 to the Trust’s Prospectus dated July 25, 2012. Any questions or comments relating to the filing should be directed to the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz Enclosures
